                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORONE REID, et al.                :         CIVIL ACTION
                                   :
          v.                       :
                                   :
TEMPLE UNIVERSITY HOSPITAL         :
INC., et al.                       :         NO. 17-2197

                              MEMORANDUM

Bartle, J.                                       February 27, 2019

          Plaintiffs Corone Reid and Donny Odey bring this

action against defendant Temple University Hospital, Inc.

(“Temple”) and several of its current or former employees

alleging race discrimination in violation of 42 U.S.C. § 1981.

Before the court is the motion of Temple for a protective order

regarding plaintiffs’ notice of deposition directed to Temple’s

corporate representative under Rule 30(b)(6) of the Federal

Rules of Civil Procedure.

          In their notice, plaintiffs have proposed 83 topics

for the testimony of Temple’s designee.    Temple has agreed to

designate a representative to testify on 29 of the topics.

However, Temple has moved for a protective order to narrow or to

strike the remaining 54 topics on the grounds that such topics

are not relevant and proportional to the needs of the case or

are unduly burdensome.

          Rule 30(b)(6), “Notice or Subpoena Directed to an

Organization,” provides:
          In its notice or subpoena, a party may name
          as the deponent a public or private
          corporation, a partnership, an association,
          a governmental agency, or other entity and
          must describe with reasonable particularity
          the matters for examination. The named
          organization must then designate one or more
          officers, directors, or managing agents, or
          designate other persons who consent to
          testify on its behalf; and it may set out
          the matters on which each person designated
          will testify. A subpoena must advise a
          nonparty organization of its duty to make
          this designation. The persons designated
          must testify about information known or
          reasonably available to the organization.
          This paragraph (6) does not preclude a
          deposition by any other procedure allowed by
          these rules.

Discovery by deposition under Rule 30(b)(6) is governed by the

same standard as other types of discovery under the Federal

Rules of Civil Procedure, that is, that such discovery must be

“relevant to any party’s claim or defense and proportional to

the needs of the case.”   Fed. R. Civ. P. 26(b)(1).   The court

must limit discovery otherwise allowed under the Rules if “the

discovery sought is unreasonably cumulative or duplicative, or

can be obtained from some other source that is more convenient,

less burdensome, or less expensive.”   Id. at 26(b)(2)(c).

          Review of plaintiffs’ 30(b)(6) deposition notice

demonstrates that many of the 54 topics at issue are not

relevant to the claims and defenses presented in this matter or

are not proportional to the needs of the case.   See Fed. R. Civ.

P. 26(b)(1).   For example, topics B.6-B.12, B.15-B.16, and

                                -2-
B.18-B.27 direct Temple’s designee to agree or disagree with

various findings made in the arbitration of Reid’s union

grievance regarding her termination.     It is irrelevant to the

merits of this action whether Temple agrees with these findings.

The arbitrator is not the finder of fact in the action before

this court.    Moreover, Reid did not raise a claim of racial

discrimination in the arbitration.     Plaintiffs also seek

information in topics F.1-F.4 regarding Reid’s activities as a

patient and staff advocate.    Such information relates to Reid’s

claim under the False Claims Act, which has been dismissed from

this action.

            In topics A.1 and A.2, plaintiffs seek information on

Temple policies, procedures, protocols and practices regarding

discipline and/or termination.    As currently drafted,

plaintiffs’ requests seek information that is not relevant or

proportional to the needs of the action.     These requests should

be properly limited to the policies, procedures, protocols, and

practices applicable to the units on which plaintiffs were

employed.   They should also be limited to the time of

plaintiffs’ terminations. 1   Similarly, topic A.17 should be



1. Other requests for policies such as Topic C.1,
“identification of all documents which embodied any and all
harassment policies applicable to PM-5 operations, and the
manner in which such policies were distributed to employees and
made known in the workplace,” may also be limited to a
reasonable timeframe.
                                 -3-
limited to Temple policies, procedures, protocols, and practices

regarding race, color, or ethnicity discrimination and should

not include issues unrelated to plaintiffs’ claims in this case,

such as discrimination on the basis of age or handicap.

          Many of these proposed topics for testimony seek

information that can be obtained from another source that is

more convenient, less burdensome, or less expensive.    See Fed.

R. Civ. P. 26(b)(2)(C).    Topics A.3-A.6, A.9 and A.12 seek,

among other things, demographic information regarding certain

employees of Temple, whether any such employees were terminated

and, if applicable, the reason for terminations.    Temple has

offered to produce to plaintiffs documents containing this

information for all nurses, mental health technicians, and

crisis response technicians employed on the two units on which

plaintiffs were employed for the years 2013-2017.    This is a

reasonable alternative that is more efficient and cost-effective

than requiring a designee to memorize and discuss large swaths

of employee data. 2   In topic G.1, plaintiffs seek “[t]he



2. To the extent plaintiffs seek in topics A.7, A.8, and
A.10-A.11 demographic information regarding employees who were
“considered” for discipline or adverse action, we agree with
defendants that there is no reasonable way to identify such
employees and thus will grant defendants’ motion to strike these
topics. Topic E.7 seeks “[t]he identification of each person
[Temple] considered disciplining or terminating based on the
escape of the patient from the building, and the basis upon
which it exonerated any employee from discipline who it
considered disciplining, and the reason it pursued discipline
                                 -4-
identification of all records showing the income and benefits

received by Reid and Odey during the course of their

employment.”   Such information is properly the subject of a

request for the production of documents.   Plaintiffs may seek

clarification or additional information if, after reviewing the

documents, questions remain.   To require a corporate designee to

review and discuss such financial records would likely not

provide additional relevant information and would only be a

waste of resources.

          In several instances plaintiffs have sought

information from Temple’s corporate designee that is better

directed at fact witnesses who have been or will be deposed in

this action.   For example, in topic A.14, plaintiffs ask whether

Barbara Gennello “acknowledges her admission that she was aware”

that another employee of Temple used certain racist and

offensive language.   This proposed topic, as well as topics B.5,

C.2, and C.8, are better directed to the managers or former

managers who will be deposed in their individual capacity

regarding their personal knowledge and actions.    To require a

corporate designee to testify on these topics would be

unnecessary, duplicative, and overly burdensome.    Similarly,

topic G.2, which seeks “[a]ll facts which support any contention



against others.” This request should be limited to employees in
the Crisis Response Center, the unit where Odey worked.
                                -5-
that Odey and Reid suffered no or limited emotional distress

damages” is not an appropriate topic for Temple’s corporate

designee.    Instead, plaintiffs themselves or a treating

healthcare professional would be better suited to provide

information regarding any emotional distress suffered by

plaintiffs.

            Finally, we address plaintiffs’ proposed subject of

testimony regarding alleged comparators to Reid in topics

D.6-D.9.    Temple has objected on the ground that the individuals

identified by plaintiffs engaged in conduct that was not similar

to the alleged misconduct of Reid and thus information regarding

these individuals is not relevant to the claims presented here.

In this regard, Temple takes too narrow a view of its discovery

obligations.    We will order Temple to produce a corporate

designee regarding these topics.    Temple of course need not

provide information that is otherwise protected by the attorney

client privilege or attorney work product doctrine.    To the

extent that such testimony involves information of third parties

that is of a sensitive or personal nature, counsel may designate

all or a portion of the transcript as confidential pursuant to

the stipulated protective order entered in this action.     Temple

will remain free to argue at summary judgment or any trial in




                                 -6-
this matter regarding the similarity of these individuals and

thus the weight to be afforded such evidence. 3

          Accordingly, the motion of Temple is being granted in

part and denied in part.   While we have addressed the most

egregious defects in plaintiffs’ notice, we do not write on all

issues.   The 83-topic notice was burdensome and disproportionate

to what is appropriate in a case of this kind.    We direct the

parties to confer and to endeavor to reach agreement on the

topics at issue in accordance with this memorandum.    Thereafter,

plaintiffs may serve on Temple an amended notice consistent with

this memorandum.




3. In topic D.10, plaintiffs seek information regarding
Temple’s “awareness of any situation in which [a nurse]
committed a comparable or more egregious violation of a policy
related to the administration of medications for which they were
not terminated.” Plaintiffs’ characterization of “comparable or
more egregious” is vague and open to interpretation. Plaintiffs
may amend this topic to seek information regarding any violation
of a policy related to the administration of medication made by
a nurse within Reid’s unit within a certain period of time
before or after Reid’s termination.
                                -7-
